Citation Nr: 0406794	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from August 1989 to August 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Philadelphia, Pennsylvania, 
Regional Office (RO).


FINDINGS OF FACT

1.  A February 1993 RO decision denied the veteran's claim 
for entitlement to service connection for a right knee 
disorder.  He was notified of that decision and advised of 
his right to appeal it, but he did not appeal, and the 
decision is final.

2.  Much of the evidence received since the February 1993 RO 
decision is neither duplicative nor cumulative, bears 
directly or substantially upon the specific matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no medical evidence in this record that the 
veteran has a right knee disability.


CONCLUSION OF LAW

1.  Evidence received since the February 1993 RO decision is 
new and material, and the claim for entitlement to service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  The veteran did not incur or aggravate a right knee 
disorder in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

At a November 1988 entrance examination, the veteran gave a 
history of right knee injuries from which he said he had 
fully recovered.  Examiners reviewed preservice medical 
records and included them in his service medical records.  
Those records show that he sustained a right knee injury in 
gym class in 1983.  Pain persisted, and an examination six 
weeks after the injury showed that ligaments and cartilage 
were intact.  X rays were entirely normal.  There was no 
clinical evidence of pathology, the assessment was 
patellofemoral chondromalacia, and exercises were prescribed.

In January 1987, the veteran again sought medical attention 
for his right knee.  He complained of pain, and said the pain 
began early in the football season, but he was unable to 
attribute the pain to a specific injury.  Examination, 
arthrography, and X rays, were negative.  The assessment was 
patellofemoral chondromalacia.

After the November 1988 entrance examination, the veteran was 
accepted for airborne training.

Service medical records include one dated in December 1991 
wherein the veteran complained of bilateral knee pain without 
history of injury.  With the exception of some tenderness to 
palpation of the lateral aspect of the right knee, a thorough 
examination revealed no objective evidence of pathology.  The 
assessment was knee pain, etiology unknown.

In April 1992, the veteran was referred to the rheumatology 
clinic for complaints of migratory pain of multiple joints.  
Examination, including diagnostic testing for a systemic 
inflammatory process in the joints, was entirely negative.  
Diagnoses included patellofemoral discomfort.

At a November 1992 examination conducted for VA, the veteran 
complained of right knee pain.  Examination revealed no 
objective evidence of pathology, and X rays were entirely 
normal.  The assessment was patellofemoral "chondrosis."

The February 1993 RO decision noted that the veteran 
sustained right knee injuries before service, that there was 
no evidence of aggravation in service of a right knee 
disability, and denied service connection for a right knee 
disorder.  The veteran was notified of that decision in March 
1993, and advised of his right to appeal it, but he did not 
appeal the decision, and it is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a) (2003).

In July 2000, the veteran sought to reopen his claim, but the 
February 1993 RO decision is final, and final VA decisions 
are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen a claim concluded by a final decision, VA must receive 
new and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New and material evidence" 
is evidence not previously reviewed by VA adjudicators that 
is neither cumulative nor duplicative, that relates to a 
previously unestablished fact necessary to substantiate the 
claim, and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).

The applicable regulation, 38 C.F.R. § 3.156, was amended on 
August 29, 2001, to require that new and material evidence 
sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, the veteran's application to 
reopen his claim was received prior to the effective date of 
the amendment to 38 C.F.R. § 3.156, so the amendment is not 
applicable here.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).

In a statement received in August 2001, the veteran said he 
occasionally had pain that began in the lateral aspect of the 
right knee and extended upward to the area of the right groin 
and buttock.  He said that, when it occurred, the pain was 
intense, that it prevented him from "doing normal 
activities," and that it lasted from one day to one week.  
He said he first had the pain in service.

At a January 2002 VA hearing, the veteran testified that, in 
service in 1990 or 1991, he was walking down a hall in the 
barracks when he was suddenly stricken with pain in the 
lateral aspect of the right knee that extended upward to the 
buttock.  He said he had not previously had such a pain.  He 
contended that that pain constituted aggravation of his 
preservice right knee injuries.  He said he had had the same 
pain intermittently since.  Prior to the preceding year-and-
a-half, he only had the pain every six or eight months; 
during the preceding year-and-a-half, he had the pain about 
every two months and, when it struck, he had a sharp pain 
intermittently for one to several days with intervening dull 
pain.  He said the pain was so intense he almost felt 
nauseous.  Doctors had him try several medications, including 
Motrin, without relief.  The pain was not triggered by any 
particular activity; it occurred when sitting, standing, or 
walking, but most of the time he was standing or walking when 
the pain struck.  His representative noted that medical 
evidence was needed to substantiate a right knee disability, 
and asked the veteran if there was any such evidence.  The 
veteran said he had seen an orthopedist and three 
neurologists during the preceding year, and none of them had 
been able to diagnose his condition, but they ruled out a 
neurologic disorder.  He agreed to provide VA with records 
from the doctors he had seen.

Medical evidence received from the veteran includes October 
1999 records from the Orthopedic Institute of Pennsylvania 
wherein his symptoms were described as a "most interesting 
and perplexing problem."  The veteran gave a history of pain 
in service that extended from the posterior right knee to the 
buttock.  He said doctors had been unable to attribute it to 
anything other than tight muscles.  He had the pain for about 
two months and then it subsided.  Thereafter, he had some 
low-grade flare ups but, in 1996, he had a spontaneous two-
week episode of the pain.  He said he was seen at the Hershey 
Medical Center, but a diagnosis was not made.  The pain 
recurred two weeks prior to the current visit.  Examination, 
and X rays of the lumbosacral spine, failed to reveal any 
abnormality.  The diagnosis was lumbar pain, and magnetic 
resonance imaging was ordered.

A week after the first visit, the veteran returned to the 
Orthopedic Institute of Pennsylvania.  Examination again 
failed to reveal any abnormality, and magnetic resonance 
imaging and X rays of the lumbar spine were normal as were X 
rays of the right knee and femur.  The examiner told the 
veteran he had no explanation for his symptoms, and referred 
him to the Neurology Center.

The Neurology Center reported, in a November 1999 letter to 
the Orthopedic Institute of Pennsylvania, that the veteran 
had "radicular-sounding symptoms," but examination, and 
review of recent magnetic resonance imaging, failed to reveal 
any neurologic disorder.  November 1999 computed tomography 
of the pelvis, and nerve conduction studies and 
electromyography of the right lower extremity, were normal.

In an October 2000 letter, a professor of neurology at the 
Hershey Medical Center set out the veteran's symptoms, the 
studies that had been conducted, and the findings, which were 
entirely negative, on examination.  His impression was that 
the etiology of the veteran's right lateral leg and buttock 
pain was uncertain.

As indicated in November 1999 records from the Orthopedic 
Institute of Pennsylvania, the veteran had an episode of 
right knee pain in 1996 and was worked up then by the Hershey 
Medical Center.  In February 2003, the veteran submitted the 
January 1996 record from the emergency department at Hershey.  
This record is significant because the examination reported 
therein was conducted while the veteran was actually 
experiencing an episode of right knee pain.  In this record, 
the veteran gave the history he has consistently given-that 
right knee pain began spontaneously, without a precipitating 
injury, in service.  The current episode of pain began four 
days earlier, but he said it was more intense and was almost 
constant.  The examiner noted an antalgic gait, but 
examination of the right knee, including X rays, was 
otherwise entirely negative.  The diagnosis was, simply, 
acute right knee pain.

Also, in February 2003, the veteran submitted a September 
2002 report from Wellspan Health which showed that magnetic 
resonance imaging of the right knee was negative.

Turning first to the question of whether new and material 
evidence has been received since the February 1993 RO 
decision was issued, the Board finds that, under the Hodge 
standard set forth above, the medical records the veteran 
submitted are new, they are probative, and they are so 
significant that they must be considered to fairly decide the 
merits of the claim.  Hodge.  Accordingly, the claim must be 
reopened, and the Board turns now to the question of whether 
a preponderance of the evidence establishes an etiologic 
relationship between the veteran's military service and a 
current right knee disorder, or whether all of the evidence 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against such an etiologic relationship in which case the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

In October 1999, the Orthopedic Institute of Pennsylvania 
referred to the veteran's case as a "most interesting and 
perplexing problem."  The Board is constrained to concur, 
first, because of the lack of history of injury to which his 
symptoms could be attributed and, second, because of the 
spontaneity of the episodes of pain without any precipitating 
activity.  Nevertheless, the Board does not doubt the 
veteran's sincerity.  Candor, however, is not enough.  
Medical evidence is needed.

The evidence of record shows that the veteran complained of 
right knee pain in service in December 1991 and April 1992.  
He next sought medical attention for right knee pain in 
January 1996, some four years after his separation from 
service.  He next sought medical attention for right knee 
pain in October 1999.  The medical evidence suggests a 
certain continuity of symptomatology and, thus, a link 
between current right knee pain and that that the veteran 
experienced in service.  The problem, however, is the lack of 
medical evidence of pathology to which the right knee pain 
can be attributed.  More specifically, the problem is that 
pain is not a disability, for purposes of VA compensation, 
unless it is supported by adequate evidence of pathology and 
by the visible behavior of the claimant.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain alone, without a 
diagnosed or underlying malady or condition, does not 
constitute a disability), aff'd sub nom. in part, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
38 C.F.R. § 4.40.  In the absence of medical evidence of one, 
the veteran has no current disability.  Rabideau; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a current disability, there can be no valid claim).  
Here, it is not a question of whether a preponderance of the 
evidence is against the claim; there is, in fact, no medical 
evidence whatsoever of right knee disability.  Accordingly, 
under the present state of the record, VA cannot grant 
service connection in this case.  

Finally, this decision was made in contemplation of the 
Veterans Claims Assistance Act of 2000 (VCAA) which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126, and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In a September 2000 letter to the veteran, the RO explained 
the need for new and material evidence to substantiate his 
claim.  In an August 2001 Statement of the Case, the RO 
defined new and material evidence.  At the January 2002 
hearing, the veteran's representative acknowledged the need 
for new and material medical evidence.  In an October 2002 
statement, his representative said the veteran had submitted 
all of the evidence he believed to be relevant.  In an 
October 2002 letter to the veteran, the RO solicited any 
additional evidence he had, and offered to help him obtain 
evidence in the possession of others if he identified the 
custodians.  In response, the veteran submitted the 1996 
record from Hershey Medical Center and the 2002 record from 
Wellspan Health.  In an April 2003 Supplemental Statement of 
the Case, the RO explained the VCAA.

Still, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, the Board thinks it more accurate to say that 
VCAA applied, but that its duty-to-assist requirements had 
been satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (even strict adherence to the requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  In view of the foregoing, the Board finds 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained, that remand would be 
pointless, and that any error herein with regard to the 
nature of notice required by the VCAA is harmless.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Some notice required by VCAA was issued after the June 2001 
RO decision, but a September 2002 Supplemental Statement of 
the Case by a decision review officer reopened the claim and 
the evidence was reviewed de novo.  Still, some of the notice 
required by VCAA was issued after the September 2002 
Supplemental Statement of the Case.  VCAA notice should 
precede the initial RO decision.  Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims 11 (Ct. App. Vet. Cl. Jan. 
13, 2004).  However, in this case, the RO and his 
representative made clear to the veteran the nature of the 
medical evidence needed to substantiate his claim, and the 
veteran submitted all the medical evidence relevant thereto.  
In view of the foregoing, the Board finds any error in the 
timeliness of VCAA notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).

ORDER

New and material evidence has been received since a February 
1993 RO decision denied the veteran's claim for entitlement 
to service connection for a right knee disorder, and the 
claim is reopened.

Service connection for a right knee disorder is denied.




_____________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



